          Case 1:17-cv-01315-EDK Document 49 Filed 06/27/19 Page 1 of 1




            In the United States Court of Federal Claims

                                                    )
 DEANNA MAE CASIANO, et al.                         )
                                                    )
                        Plaintiffs,                 )
                                                    )              No. 17-1315C
 v.                                                 )              (Filed: June 27, 2019)
                                                    )
 THE UNITED STATES OF AMERICA,                      )
                                                    )
                        Defendant.                  )
                                                    )
                                                    )
                                                    )

                                              ORDER

        This case was originally filed by Plaintiffs Deanna Mae Casiano and Patricia Barrett in
January 2018. Plaintiffs challenged several actions of the United States Public Health Service
(“USPHS”) in connection with their respective separations from the service for medical reasons.
Following dispositive motions from each of the parties, on January 22, 2019 the Court issued an
opinion and order which, among other things, remanded to the BCCCR Ms. Casiano’s claim
with respect to her disability rating of 20% for fibromyalgia. On May 20, 2019, the government
notified the Court that on remand, the BCCCR directed USPHS to “retroactively correct” Ms.
Casiano’s disability separation to reflect her disability retirement with a physical disability rating
of 40%. ECF No. 46.

       On June 19, 2019, each party filed a notice pursuant to Rule 52.2(e) of the Rules of the
Court of Federal Claims, informing the Court that no further proceedings were needed and that
the BCCCR’s remand decision “affords a satisfactory basis for disposition of the case.” See
RCFC 52.2(e)(1)(A); ECF Nos. 47–48. Therefore, all of Plaintiffs’ claims are due to be
DISMISSED with prejudice because: (1) Ms. Casiano has prevailed on her remanded claim at
the BCCCR; and (2) the Court previously granted the government’s motion for judgment on the
administrative record as to all of the other claims in the case. The Clerk is directed to enter
judgment accordingly.

       IT IS SO ORDERED.


                                                        s/ Elaine D. Kaplan
                                                        ELAINE D. KAPLAN
                                                        Judge
